Citation Nr: 1308771	
Decision Date: 03/15/13    Archive Date: 03/25/13

DOCKET NO.  09-33 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for a lumbar spine disability, rated as 20 percent disabling prior to September 27, 2007; and as 40 percent disabling thereafter.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to October 1987. 

This matter comes before the Board of Veterans' Appeals (Board) from an August 2007 and February 2008 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to a TDIU and an increased rating for a lumbar spine disability.  In July 2009, the RO increased the rating for a lumbar spine disability from 20 to 40 percent disabling, effective September 27, 2007. 

The RO interpreted the September 2007 claim for a TDIU to include a claim for increased rating for a low back disability, and thus made September 27, 2007, the effective date for the increased 40 percent rating assigned in July 2009.  However, the Board interprets the September 2007 document as having been submitted in support of the Veteran's ongoing claim for increase following the issuance of the August 2007 rating decision.  A February 2008 rating decision was then issued, within the one year appeal period.  The Veteran filed a timely notice of disagreement to the  February 2008 rating decision.  Therefore, the Board has staged the rating for a lumbar spine disability as stated on the title page.

In August 2012, the Veteran testified before the Board at a hearing held at the RO. At his hearing, the Veteran submitted evidence that is duplicative of the evidence already in the claims file, namely a Social Security Administration decision granting disability benefits.





FINDINGS OF FACT

1.  Throughout the pendency of the appeal, the Veteran's lumbar spine disability has been manifested by forward flexion to less than 30 degrees, without evidence of ankylosis.  It has not been productive of incapacitating episodes of at least 6 weeks within any 12 month period.  Associated neurological manifestations of the lower extremities have not been shown.

2.  The Veteran is unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.


CONCLUSIONS OF LAW

1.  Prior to September 27, 2007, the criteria for an increased 40 percent rating for a lumbar spine disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5237, 5243 (2012). 

2.  Since September 27, 2007, the criteria for a rating in excess of 40 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. § 4.71a, Diagnostic Codes (DC) 5237, 5243 (2012).

3.  The criteria for the assignment of a TDIU due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 (2012).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  In this regard, a December 2006 letter, sent prior to the initial unfavorable RO decision issued in August 2007, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim as well as his and VA's respective responsibilities in obtaining such evidence and information.   In October 2007, he was sent similar notice with respect to his TDIU claim, prior to the initial adjudication of that claim in February 2008.  Additionally, both letters informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

Relevant to the duty to assist, the Veteran's service treatment records and VA treatment records have been obtained and considered.  The Board also received the available records from the Social Security Administration including a decision granting social security benefits.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  The Board has also reviewed the Veteran's paperless Virtual VA claims file.

The Veteran was provided with VA examinations in November 2007, March 2009, January 2010, and June 2012 in order to rate his claims.  The Veteran has stated that the examinations conducted in November 2007 and in January 2012 were insufficient because in 2007, the examiner did not take his reports of pain seriously and in 2012, the nurse practitioner caused him pain by forcing him to flex his back.  When reviewing the VA examinations, the Board finds that they are sufficient to decide the Veteran's claims because they include findings that meet the relevant rating criteria.  However, the Board has taken the Veteran's statements into consideration when deciding his claim.  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 



II.  Analysis

Increased Rating

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2012).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2012).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2012). 

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2012).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 (2012), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson  v. Brown, 9 Vet. App. 7 (1996). 

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2012). 

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45 (2012). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each group of minor joints so affected.  38 C.F.R. § 4.71a, DCs 5003, 5010 (2012).  Diagnostic Code 5010, for rating traumatic arthritis, directs that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003, 5010 (2012).  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2012).  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more minor joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5003, Note 1 (2012). 

The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2012).  The use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6(2012). 

The Veteran's lumbar spine disability has been rated 20 percent disabling prior to September 27, 2007, and as 40 percent disabling since that time, under Diagnostic Codes 5237-5243.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2012).  DC 5237 pertains to lumbosacral strain.  DC 5243 pertains to intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5237, 5243. 

Under the General Rating Formula for Diseases and Injuries of the Spine, a 40 percent rating is warranted for forward flexion of the lumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine (2012).  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent rating is warranted when there is unfavorable ankylosis of the entire spine. 

Turning to the evidence of record, VA treatment records reflect that in October 2005, an MRI showed mild multilevel degenerative changes, with no significant central canal stenosis.  In April 2006, the Veteran complained of two weeks of increased back pain with no trauma.  He was Taking Vicodin and Motrin but those medications were not helping.  In June 2006, it was noted that the Veteran was diagnosed with right peroneal neuropathy in 1982 that had resulted in right foot drop and numbness of the leg.  He reported that his low back pain also began in 1982 secondary to the difference in gait due to the neuropathy.  He had recently experienced a sharp increase in back pain.  He was noted to drink a six-pack of beer per day.  It was believed that his current neuropathic symptoms in both lower extremities was due to alcohol use.  In June 2006, an EMG showed evidence of mild to moderate sensory peripheral neuropathy involving the lower extremities.  There was denervation in the left medial gastrocnemius that was likely due to lumbar nerve root lesion.  However, because there was no other left L5 or S1 muscles with evidence of denervation or reinnervtion, clinical correlation was recommended.  A 1998 EMG was reviewed for being suspicious for early peripheral neuropathy that might be related to alcohol use.  On July 2006 and September 2006 neurological follow-up, it was determined that peripheral neuropathy would not be as focal as the EMG showed.  It was ultimately stated that given the confusing picture with exaggeration of symptoms on examination, it was most likely that his right greater than left peroneal neuropathies, possibly pressure palsy type, were likely due to an underlying and very mild alcohol-related neuropathy.  In September 2006, he reported that he was taking walks each day with his cane, but walking for one mile worsened his back pain.  His back was numb and he could not feel the ice massage his wife placed on his back.  In September 2007, the Veteran stated that on his drive to the medical center, he had to periodically get out of the car due to severe back pain.  He felt like his back was on fire.  A June 2007 MRI of the lumbar spine had shown spondylosis.  He had leg pain but the assessment was no evidence of acute, subacute, or chronic left lumbosacral radiculopathy.  Rather, there was possible left sural neuropathy or sensory peripheral neuropathy possibly due to alcohol use.  

On March 2007 VA examination, the Veteran's history was noted, explaining that he had developed right foot peroneal neuropathy in service thought to be related to compression on a metal bunk while on board a submarine.  Recently, he had begun to have some symptoms in his left leg with weakness when pushing down on his left foot.  He had loss of sensation in the toes.  Range of motion of the lumbar spine showed 76 degrees of flexion, 8 degrees of extension, 20 degrees on right rotation, 37 degrees on left rotation, and 23 degrees on bilateral lateral flexion.  On repetitive testing, there was 52 degrees of flexion.  A review of the records showed no definite diagnosis of intervertebral disc syndromes that could affect the legs.  

On November 2007 VA examination, the Veteran reported having stiffness in the low back and weakness in his ability to bend down and lift.  There was no locking.  His endurance was limited.  Even washing dishes was difficult due to back pain.  He had not worked since 2002.  Range of motion testing to the lumbar spine showed forward flexion to 32 degrees, extension to 0 degrees, lateral flexion to 10 degrees, and rotation to 5 degrees.  He was unable to complete repetitive bending at the waist.  Neurological testing was normal except for peroneal neuropathy of the right lower extremity.  The diagnosis was lumbar strain.  The examiner concluded that the Veteran was not capable of any employment requiring repetitive bending, stooping, lifting, or prolonged standing or ambulation.  Sedentary employment would be feasible if frequent changes in position were allowed.  

In October 2007, the Veteran's previous employer stated that he had left his position working in HVAC in May 2002 due to an unexcused absence.

In October 2007, the Veteran stated that he had not worked in five years and six months.

On March 2009 VA examination, the Veteran was assessed to suffer from right foot drop and pain that would spread to his right hip.  Physical examination of the Veteran and a review of the VA treatment records resulted in a finding that there was insufficient clinical evidence for a diagnosis of sciatica, as the Veteran's symptoms were not consistent with sciatica.  The cause of the Veteran's neuropathy had not been determined though it might be associated with alcohol use.  

On January 2010 VA examination, the Veteran was noted to walk with a cane and to slightly drag his right foot.  He was unable to bend forward and had increased difficulty walking.  His back problems were exacerbated with standing for more than 15 minutes.  It was difficult for him to pick up the laundry basket or do dishes.  He was able to get on and off the examining table without difficulty and could toe walk without difficulty.  He had a brace on his right leg.  Range of motion testing showed flexion to 0 degrees, extension to 10 degrees, left and right lateral flexion to 15 degrees, limited to 10 degrees on repetition, and left and right rotation limited to 10 degrees even on repetitive testing.  There were no reported incapacitating episodes.  The diagnosis was mild degenerative disc disease from L2 to L5.  It was found that the Veteran's severe lack of range of motion was inconsistent with other physical findings and was due to lack of effort.  The examiner noted that the Veteran had last worked from October 2001 to March 2002 for an air-conditioning company in Tacoma, Washington.  He left that company when he was unable to keep up with the job requirements.  He had also had a temporary job with a trucking company in Seattle, Washington.  He had left that job after getting the better paying  job in Tacoma.  He felt that his main barrier to employment was an inability to bend forward or squat.  He did not know of any type of work that he could do.  The examiner opined that the Veteran was unemployable due to his service-connected disability.  He had a frail physical status, lack of endurance, and was tremulous.  He was capable of sedentary work.  He was not capable of employment that required repetitive bending, stooping, lifting, or prolonged standing or ambulation. 

On June 2012 VA examination, range of motion testing revealed forward flexion to 10 degrees, with pain, extension to 0 degrees with pain, right and left lateral flexion to 10 degrees, and right and left rotation to 15 degrees.  The Veteran was unable to perform repetitive motion due to increased pain.  He had functional loss including weakened movement, less movement than normal, excess fatigability, pain, and incoordination.  Physical examination showed diffuse tenderness over the spinous processes and the paraspinal soft tissues from L3 to S1.  There was constant pain in both lower extremities.  There was paresthesias in both lower extremities.  Neurological examination showed normal sciatic nerves.  He reported having constipation related to his lumbar spine disability.  There was no evidence of intervertebral disc syndrome or related incapacitating episodes.  The examiner found that the lumbar spine disability impacted the Veteran's ability to work in that he could not sit or stand for more than 15 to 20 minutes at a time, he could not lift more than 10 pounds, and he could not climb, kneel, crawl, bend, or complete overhead work.  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 2. 

In this case, for the period prior to September 27, 2007, the Board finds that the Veteran is entitled to a higher 40 percent rating based upon range of motion testing. On November 2007 VA examination, forward flexion was to 32 degrees, but on repetitive testing, the Veteran could not bend again.  Such a finding comports with the VA records dating from 2005 to 2007 which demonstrate a severe lumbar spine disability whereby the Veteran had constant pain, had trouble with simple household chores such as doing dishes, and could not walk or drive for more than a few minutes at a time.  Although in March 2007, the Veteran had much improved forward flexion, the Veteran has since explained that such findings depended on the day that he was examined, as some days he had more flexion than others due to flare-ups.  The Board finds that statement credible because it comports with the VA records showing consistent treatment for back pain interfering with the Veteran's ability to, at times, even drive to the VA medical center.  Moreover, the other VA examinations taken during the appeal period comport with the more severe restricted forward flexion, showing flexion limited to 10 degrees and 0 degrees without the ability to forward flex on repetitive testing.  Therefore, the Board finds that as a whole, the evidence throughout the appeal period and including prior to September 27, 2007, supports a finding that the Veteran's lumbar spine disability has warranted a 40 percent rating.  
However, the Board finds that a rating higher than 40 percent is not warranted at anytime during the appeal period, as ankylosis of the lumbar spine has not been shown on objective testing on VA examination or when receiving treatment.  Specifically, there is no indication of a fusing of the spinal joints to cause an inability to forward bend.  Rather, when the Veteran was unable to bend past 0 degrees, such was determined to be due to lack of effort or due to pain.  Absent any finding of unfavorable ankylosis, a higher 50 percent or 100 percent rating for a lumbar spine disability is not warranted. 

The Board next turns to the question of whether the Veteran is entitled to rating in excess of 40 percent based upon the diagnostic criteria pertaining to intervertebral disc syndrome (IDS), which is rated under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, Diagnostic Code 5243 (2012). 

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, an increased rating of 60 percent rating is warranted where there are incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Incapacitating episodes are defined as requiring bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (2012). 

In this case, although the Veteran reported on VA examination that he had experienced flare-ups, there is no evidence of any incapacitating episodes as defined by VA regulation during the appeal period.  Because there is no evidence that the Veteran's physician has prescribed bed rest for at least six weeks in any given year under appeal, the Board accordingly finds that there is no evidence indicating that that the Veteran's reported low back flare-ups resulted in incapacitating episodes under the criteria set forth in the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes sufficient to warrant a rating higher than 40 percent based upon incapacitating episodes. 

As the Veteran is not entitled to an increased rating based upon incapacitating episodes, it is necessary to determine whether the Veteran is entitled to a higher rating based upon neurological manifestations.  However, in this case, the Board finds that separate ratings for the Veteran's lower extremity neurological symptoms are not warranted.  The Veteran's physicians and the VA examiners in this case have ruled out sciatic involvement of the lower extremities, instead relating the numbness of the left foot and other related symptoms to be most likely related to alcohol use.  Specifically, interpretation of EMGs and physical examination have not correlated with disc involvement but instead have pointed to another cause, making it so that there is no positive opinion to support the contention that his lower extremity symptoms are due to his lumbar spine disability.  The Veteran is already in receipt of service connection for common peroneal neuropathy of the right leg that began in service and was not caused by the lumbar spine disability.  Thus, because the physicians agree that the Veteran's lower extremity neuropathies and neurological symptoms are not related to his lumbar spine disability, separate ratings for those manifestations would not be appropriate in this decision.

Finally, although the Veteran reported on 2012 VA examination that he suffered from constipation related to his lumbar spine disability, a bowel disability related to the lumbar spine disability has not been diagnosed, either on VA examination or in the VA treatment records.  Moreover, the rating schedule does not offer a compensable rating for the reported constipation as secondary to a lumbar spine disability.  Significantly, the Veteran has not been shown to suffer from a related neurological disability to account for a bowel or bladder deficiency.

The Veteran contends that his low back disability flares up after standing, walking, or sitting and on physical activity.  However, even if the Veteran does experience flare-ups of his low back disability, the Board finds it unlikely, and there is no evidence which suggests, that on repetitive use, the low back was restricted by pain or other factors resulting in unfavorable ankylosis of the spine.  Specifically, the VA examinations, which factor in findings related to any additional functional limitations on repetitive use, there were no findings of additional limitation of extension or flexion that would warrant higher ratings under the spinal criteria.  Plainly, the Veteran was able to move his spine to some degree, either to flex, extend, lateral bend, or rotate, demonstrating the absence of fused spinal joints.  Diagnostic studies have not shown evidence of a disability severe enough to prevent all movement of the spine.  Thus, even considering the effects of pain on use, there is no probative evidence that the further limitation due to pain results in the low back being limited to a sufficient extent to warrant a higher rating.  38 C.F.R. §§ 4.40, 4.45 (2012); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

TDIU

In order to establish entitlement to a TDIU due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2012).  In reaching such a determination, the central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2012); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The regulatory scheme for a total rating for an award of a TDIU when, due to service-connected disabilities, a Veteran is unable to secure or follow a substantially gainful occupation, and has a single disability rated 60 percent or more, or at least one disability rated 40 percent or more with additional disability sufficient to bring the combined evaluation to 70 percent.  38 C.F.R. §§ 3.340, 3.341, 4.16(a)(2012).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment.  38 C.F.R. § 4.16(b) (2012). 

The Veteran is currently in receipt of service connection for a right lower extremity disability that is rated as 40 percent disabling and a lumbar spine disability that is rated as 40 percent disabling.  Both disabilities stem from a common etiology, namely, the right lower extremity disability.  The combined rating is 60 percent.  Therefore, the Veteran meets the percentage criteria for consideration of a TDIU.  

In this case, three VA examiners have concluded that the Veteran's lumbar spine and right lower extremity disability are so severe that they preclude any sort of employment that involves standing, lifting, squatting, or walking for more than a few minutes at a time.  He would need to frequently change his position.  The examiners agreed that sedentary employment was possible, however, the Veteran would still need to take frequent breaks.  The Veteran has stated that even driving his car to the VA medical center necessitated frequent stops to stretch his back.  A review of his employment history reveals that he previously worked as a laborer.  There is no indication that he has been trained for any skilled work that would allow for a sedentary position.  Rather, he has worked as a forklift operator, in maintenance, and in general labor.  Thus, his work history, having been purely physical, does not appear to lend itself to a position that is sedentary with the ability to take frequent breaks.  Thus, because the VA examiners' are in agreement that the Veteran would not be able to complete employment with physical requirements, and such work is the type and kind that he has completed during his lifetime, the Board finds that unemployability has been shown due solely to his service-connected disabilities, when taking into account his level of education, special training, and previous work experience.  Therefore, a TDIU is warranted.

III.  Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321  are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.   

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected lumbar spine disability with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  There are no additional symptoms that are not addressed by the rating schedule.  Therefore, the Board finds that rating criteria reasonably describes the Veteran's disability level and symptomatology for his service-connected disability.  Specifically, the Veteran is in receipt of a 40 percent rating which takes into account severe limitation of motion of the lumbar spine.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Moreover, to the extent that the Veteran's service-connected lumbar spine disability may interfere with his employability, such interference is addressed by the schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The Veteran has also been granted a TDIU based upon his unemployable status.  Therefore, the Board finds that there are no attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

The Board has considered whether higher ratings might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has granted a higher 40 percent rating for the low back disability prior to September 27, 2007.   However, a rating in excess of 40 percent for a low back disability is not warranted.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Prior to September 27, 2007, a 40 percent rating for a lumbar spine disability is granted.

Since September 27, 2007, a rating in excess of 40 percent rating for a lumbar spine disability is denied.

A TDIU is granted.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


